Citation Nr: 1608796	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  96-21 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a higher initial rating for right ankle instability with post-traumatic arthritis, rated as 20 percent disabling from December 22, 1990.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1983 to December 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 1995 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The case was most recently before the Board in August 2012.  At that time, the Board remanded the claim to the agency of original jurisdiction (AOJ) in order to obtain an examination and medical opinion as to whether the Veteran suffers from a malunion or nonunion of his right tibia and fibula, in accordance with the terms of a January 2012 joint motion for remand (JMR) from the United States Court of Appeals for Veterans Claims (Court).  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The case has returned to the Board for appellate review.


FINDINGS OF FACT

The Veteran's right ankle disability has not manifested ankylosis, or malunion or nonunion of the tibia and fibula at any point during the appeal period. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent for service-connected right ankle instability with post-traumatic arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.14, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5262, 5270, 5271 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper notice should be provided prior to the initial unfavorable agency of original jurisdiction decision and must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran's claim for a higher rating arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The Veteran's service treatment records have been obtained and associated with the claims file, as have available VA treatment records.  Additionally, the Veteran has submitted a medical certificate from a facility in Thailand.  The Board notes that VA has taken painstaking measures in an attempt to obtain all x-ray films and x-ray reports relevant to the Veteran's claim.  In July 1994, the Veteran underwent VA examination of the right ankle that included x-rays.  Two reports are of record.  In October 2003, the Board remanded the claim, in part, to have VA attempt to obtain the original films of the July 1994 x-rays.  In February 2004, the VA Medical Center (VAMC) in Martinsburg, West Virginia, indicated that the Veteran had signed out all x-ray films in June 1999.  In November 2004, the Veteran's representative submitted the x-ray films that were in the Veteran's possession.  A VA physician reviewed the films in December 2004.  Notably, the films dated in July 1994 pertained to the Veteran's left ankle.  In February 1999, the RO made a formal finding that the July 1994 right ankle x-ray films were unavailable.  Later that month, the Veteran was sent a letter notifying him of the unavailability of the July 1994 x-ray films in accordance with 38 C.F.R. § 3.159(e).  Neither VA nor the Veteran likely has the original x-ray films of the right ankle from July 1994.  Another remand is not necessary to attempt to obtain the original films as any further efforts would be futile.  See 38 C.F.R. § 3.159(c)(2).

Even though the original July 1994 x-ray films could not be located, multiple x-ray reports (including two from July 1994) are of record.  Additionally, VA physicians have been able to review multiple x-ray films of the right ankle throughout the pendency of the claim, including films that were taken at a facility in Thailand in October 2002.  The x-ray films and reports, and the examination and opinion reports, that are of record provide sufficient evidence to determine, among other things, whether the Veteran's service-connected right ankle disability has resulted in malunion or nonunion of the tibia or fibula.  This type of manifestation has been the main argument by the Veteran and his representative for a higher rating.  Thus, VA has properly assisted the Veteran in obtaining relevant evidence.

Moreover, the Veteran was provided multiple VA examinations in connection with the claim, including as early as April 1992.  Most recently the Veteran was provided an examination in May 2014.  The examination and x-ray reports along with additional VA medical opinion contain sufficient evidence by which to evaluate the impact of the Veteran's disability on his earning capacity as the effects of the condition have been measured and described in sufficient detail so that the Board's evaluation will be fully informed.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran does not report that his ankle disability has worsened since his most recent VA examination and thus a remand is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

In August 2012 the Board remanded this claim for additional development.  There has been substantial compliance with the Board's remand directives, insofar as VA solicited information from the Veteran regarding his October 2002 examination and associated records, going so far as to request an explanation from the October 2002 examiner as to the basis of his conclusions regarding the Veteran's diagnoses.  The Board also ordered an evaluation by a VA orthopedist, including x-rays of the Veteran's ankle, which occurred in May 2014.  The orthopedist discussed the Veteran's medical history and assertions and opined on whether the Veteran had ankylosis or malunion or nonunion of the tibia and fibula.  The Veteran's x-rays were also interpreted by a radiologist who did not find any malunion or nonunion of the tibia or fibula.  A conference was subsequently held by a panel of physicians including the Chief of Radiology, an orthopaedic surgeon and the Chief of Compensation and Pension services.  These physicians studied in detail the medical evidence contained within the claims folder and provided a well-reasoned and thoroughly written explanation of their conclusions and an analysis of the contrary findings made by the private doctor in October 2002.

The Board finds that there is substantial compliance with the August 2012 remand instructions.  Although the initial radiologist report did not provide the opinion to the degree of specificity and depth requested, the December 2014 report authored by a VA orthopedic surgeon following discussion with the Chief of Radiology provided answers to the substantive questions the Board asked in its remand, provided an analysis of the difference between the October 2002 examination findings and other medical evidence of record, and addressed the value of x-rays versus physical examination in detecting and diagnosing malunion or nonunion of the tibia and fibula.  The analysis of the claims file by the panel of physicians substantially complies with the Board's previous instructions.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  VA's duty to assist the Veteran has been satisfied.

II.  Law

The Veteran is in receipt of a 20 percent rating for his right ankle arthritis with limitation of motion.  He contends that the severity of his condition warrants a higher disability rating.  Specifically, the Veteran asserts that he currently suffers from a malunion and/or nonunion of his right tibia and fibula and that he should be rated based on this manifestation. 

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  In the Veteran's case, a 20 percent rating has been in effect since the award of service connection-December 22, 1990.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and degree of his recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran's service-connected right ankle instability with post-traumatic arthritis has been evaluated under Diagnostic Code 5271 for "limited motion of the ankle."  Under that diagnostic code, a 10 percent rating is warranted for moderate limitation of motion and a 20 percent rating for marked limitation of motion.  A 20 percent rating is the maximum schedular rating under this diagnostic code.  38 C.F.R. § 4.71a (Diagnostic Code 5271). 

Generally, when evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, where a musculoskeletal disability is currently evaluated at the highest schedular evaluation available based upon limitation of motion, a DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Because the Veteran's right ankle disability has been evaluated as 20 percent disabling since the award of service connection, a higher schedular rating is not warranted under Diagnostic Code 5271 and consideration of the provisions of DeLuca are not required.  See id.

The only other diagnostic code for which a higher rating is possible that pertains specifically to the ankle is Diagnostic Code 5270 for ankylosis.  A review of the evidence of record reflects that ankylosis of the right ankle has not been shown.  VA examinations that were conducted in July 1994, September 1997, March 2006, and May 2014 each showed that the Veteran retained some motion in the right ankle and no examiner has identified any ankylosis.  Thus, a rating in excess of 20 percent is not warranted under Diagnostic Code 5270.

As noted by the Board in previous decisions and remands, a December 1999 joint motion for remand that was granted by the Court required that discussion be provided on the question of entitlement to a separate rating for arthritis consistent with 38 C.F.R. § 4.59 and Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  In Lichtenfels, the Court held that, Diagnostic Code 5003 and § 4.59, when read together, indicate that painful motion of a major joint caused by degenerative arthritis, where the arthritis is established by x-ray, is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, combined under Diagnostic Code 5003, even though there is no actual limitation of motion.

In this regard, the Board notes that, while service connection is in effect for arthritis of the right ankle, such disability is evaluated on the basis of limitation of motion and is accounted for by the 20 percent evaluation already assigned under Diagnostic Code 5271.  See 38 C.F.R. § 4.71a (Diagnostic Codes 5003, 5010).  Even the provisions of Diagnostic Code 5003 specifically mandate that arthritis is to be rated on the basis of limitation of motion.  Only when the limitation of motion of the joint involved is noncompensably disabling is a 10 percent rating to be assigned for each major joint affected by limitation of motion.  Id.

Diagnostic Code 5003 in conjunction with 38 C.F.R. §§ 4.59, 4.71a allows the award of a compensable disability rating for arthritis when a veteran, unlike the current Veteran, does not have a compensable degree of limitation of motion of the joint effected by arthritis.  Lichtenfels, 1 Vet. App. at 488; Hicks v. Brown, 8 Vet. App. 417, 420-21 (1995).  The Court in Lichtenfels also held that a veteran could be awarded separate compensable ratings under Diagnostic Code 5003 for the service-connected degenerative joint disease a veteran had in the lumbar spine, thoracic spine, and right foot.  Lichtenfels, 1 Vet. App at 488.  The Court did not state in either decision that a veteran was entitled to separate compensable disability awards for both arthritis (under Diagnostic Code 5003) and limitation of motion (under another diagnostic code) in the same joint.  In short, assigning separate ratings on the basis of both arthritis under Diagnostic Code 5003 and limitation of motion under Diagnostic Code 5271 would be inappropriate because it would violate the rule against pyramiding, 38 C.F.R. § 4.14 (2015), and the specific rule set out in Diagnostic Code 5003 itself. 

As noted above, the Veteran contends that his service-connected right ankle disability is manifested by a malunion or nonunion of the tibia or fibula and that a higher disability rating is therefore warranted.  See 38 C.F.R. § 4.71a (Diagnostic Code 5262).  Indeed, he specifically asserts that a rating for malunion or nonunion of the tibia or fibula that resulted from a stress fracture in March 1991 has been his primary contention through much of the appellate process.  The Veteran bases this contention in part, on an October 2002 report from a private physician, in which the physician noted, without explanation, diagnoses of "malunion distal fibula" and "nonunion fracture at lateral malleolus."

Under Diagnostic Code 5262, a 10 percent rating is warranted for malunion of the tibia or fibula with slight ankle disability.  A 20 percent rating is warranted for malunion with moderate ankle disability.  A 30 percent rating is warranted for malunion with marked ankle disability.  Lastly, a 40 percent rating is warranted for nonunion of the tibia or fibula, with loose motion, and the requirement of a brace.  38 C.F.R. § 4.71a (Diagnostic Code 5262).

III.  History

The Veteran has a history of multiple right ankle injuries starting in 1983.  These included a significant injury in December 1990.  

A February 1991 VA x-ray report of the right ankle was negative for a fracture or bony lesion.  However, the Veteran was diagnosed with stress fracture of the right fibula and osteophytes on the right ankle the same month. 

A March 1991 x-ray report showed a focal periosteal bone formation along the distal fibula about 2 inches above the ankle joint that may have been related to a previous trauma.  The report also indicated that the ankle joint shows a subchondral osteophyte arising from the anterior lip of the distal tibia consistent with a degenerative process.  The ankle joint otherwise appeared unremarkable.  No destructive change of the fibula or any surrounding tissue mass was seen and the tibia appeared normal. 

A July 1994 VA x-ray report from had an impression of "probably old healed fractures of the distal end of the tibia and fibula."  A second July 1994 VA x-ray report of the right ankle had an impression of status post fracture of the distal right tibia and fibula.  Both July 1994 reports contained similar language that indicated that there was a slight deformity of the distal end of the right tibia and fibula due to an old healed fracture.  Otherwise the bony structures and joint space was noted to be normal. The soft tissue was slightly swollen.  There is a third VA x-ray report from July 1994, but it was of the left ankle.  The Veteran also underwent VA examination of the right ankle in July 1994.  A VA physician noted the Veteran's medical history, examined the Veteran, and reviewed the July 1994 x-rays.  Significantly, although the examiner diagnosed the Veteran with right ankle arthritis and ankle mortise instability, the examiner did not state that there was any malunion or nonunion of the tibia or fibula.

A VA x-ray report of both ankles, taken in September 1997, revealed no bony abnormality.  The Veteran also underwent additional VA examination of the right ankle in September 1997.  A VA physician noted the Veteran's medical history, examined the Veteran, and reviewed the September 1997 x-rays.  Significantly, although the examiner diagnosed the Veteran with a history of trauma of the right ankle with limitation of motion, the examiner did not state that there was any malunion or nonunion of the tibia or fibula.  In reference to the ankle x-rays, the examiner noted that the x-rays of both ankles in different positions were reported as normal.

In January 2002, the Veteran was scheduled for a VA examination of the right ankle.  Due to a difference of opinion between the Veteran and the examiner, an examination was not conducted at that time.

A medical certificate from a physician in Thailand dated Oct 7, 2002 notes diagnoses of old ankle injury right, malunion distal fibula, nonunion fracture at lateral malleolus and slight deformity of right ankle.  No other comments or information was provided.  

In December 2004, x-rays that were in the Veteran's possession from the Martinsburg VAMC were forwarded to a VA physician for review.  Because the x-rays pertained to the Veteran's feet and his left ankle (rather than the right ankle or leg), the reports are not relevant to the claim.  In March 2005, the VA physician confirmed that the ankle x-ray was of the left ankle.

The Veteran underwent additional VA examination of the right ankle in March 2006.  X-rays of both ankles, and the right tibia and fibula were taken.  The report pertaining to the ankles indicated that lateral ligamentous laxity was present in both ankles, more severe on the left.  Mild to moderate degenerative changes of the right ankle were noted.  The other report showed no fracture or dislocation of the tibia or fibula.  There was normal bone ossification, a normal knee joint, and a normal appearance of soft tissues.

A VA physician reviewed the claims file, noted the Veteran's medical history, examined the Veteran, and expressly addressed the radiological evidence.  The examiner concluded that the Veteran had right ankle pain that was secondary to multiple sprains, inversion type injuries with rupture of the lateral fibular talocalcaneal ligaments over a period of years.  The examiner noted that there may have been stress fractures by history that may have resulted in a lateral shift of the distal fibula, enhancing the ligamentous injuries to the ankle, and increasing pain, discomfort, and instability.  Significantly, the examiner was able to review the October 2002 x-rays from Thailand.  The examiner stated that the x-rays showed evidence of an ankle fracture through the distal fibula slightly below the ankle mortise line, widening of the medial joint line, and a slight tilt to the talus.  The examiner stated that these findings are indicative of major lateral ligamentous injuries to the right ankle.  In reviewing the March 2006 x-rays, the examiner stated that the 2002 fracture of the distal fibula was not visible and that indicated healing.  The examiner expressly stated that the problem with nonunion of the tibia was not noted on inspection.  The radiology report indicated 7 degrees lateral widening (talar tilt) of the right ankle mortise which is less than the 10 degrees which is usually considered significant.  The report also notes the ankle alignment is otherwise anatomic and no fracture was identified. 

In April 2006, the Chief of Radiology at the VAMC in Indianapolis, Indiana, reviewed the available x-ray films and reports from July 1994, October 2002, and March 2006.  The reviewer expressly stated that there was no evidence of nonunion or malunion of the tibia or fibula.  This finding explicitly included the review of the October 2002 private study from Thailand.  

In December 2008, another VA radiologist reviewed the September 1997 and October 2002 x-rays.  That examiner concluded that the X-rays most likely showed residuals of an old healed fracture with no acute fracture, nonunion, or malunion.  

In July 2009, a VA physician submitted a letter wherein he indicated that there was no way possible to determine, without resorting to pure speculation, why the doctor in October 2002 made the determination that there was malunion and nonunion of the tibia and fibula.

In a January 2012 JMR, the Court pointed out that the December 2008 VA examiner failed to discuss the October 2002 private report in his opinion.  Further, the Court found that the July 2009 VA examiner failed to provide any rationale for his opinion that it was impossible to understand the October 2002 diagnoses without resort to speculation.  

In August 2012 the Board remanded the Veteran's claim again in order to obtain a current assessment of the severity of his service-connected right ankle disorder, based on both an examination and a review of his claims file.  Specifically, the Board ordered an evaluation by a VA orthopedist of the Veteran's right ankle to determine if nonunion or malunion of the tibia or fibula is present or has been present at any point during the claim period.  The Veteran's file was then to be provided to a radiologist, to discuss whether any x-rays or reports in the file indicated malunion or nonunion of the tibia or fibula, including the October 2002 report.  Finally, the Board directed a consultation between the radiologist and orthopedist and a written explanation of their shared findings including a discussion of the October 2002.  

In May 2014 the Veteran underwent another VA examination by an orthopedist who diagnosed the Veteran with comminuted fracture distal fibula with avulsion of lateral ligament ankle.  The examiner detected no ankylosis or joint instability but did note degenerative changes on x-ray.  The examiner found "obvious deformity of the right ankle with extensive bony enlargement of the distal fibula post healed fracture comminuted."  The examiner also suggested that the comminuted fracture resulted in an avulsion fracture of the lateral collateral ligament, which causes pain in the bony mass with ambulation and range of motion.  In addressing the x-rays of the ankle the examiner found "moderate comminution and healing with extensive enlargement of the bony mass seemed clinically and not significant on x-ray."  The examiner opined that a "fracture of the distal fibula has healed in moderate to severe comminution which is causing a large bony mass and bony spurs within the area of the lateral collateral ligament which are now symptomatic and related to his service-connected comminuted fracture."  The examiner noted that his interpretation of the x-ray findings differed from the radiologist's and that he believed that the distal fibula had "healed in moderate fragmentation and also the possibility of avulsion of bone,"  which "created significantly enlarged bony swelling of the lateral ankle not truly visualized on x-rays". 

X-rays taken in May 2014 were analyzed by a radiologist and compared with the x-rays from March 2006.  The radiologist reported that the ankle mortise was radiographically stable and that small osteophytes are present on the lateral and medial malleolus but no bony injuries or bone destruction is found.   The radiologist remarked that calcifications at the medial and lateral malleoli could also represent dystrophic calcifications from prior collateral ligamentous injuries and that there is approximately 2 degree lateral tibiotalar widening.  The radiologist noted that all of these findings are essentially similar to the ankle examination from March 2006 and supported an impression of minor medial and lateral malleolar osteophyte formation, but that the x-rays were otherwise normal. 

In order to reconcile the medical evidence and to comply with the Board's remand instructions, a December 2014 conference was held by the chief of radiology and an orthopaedic surgeon with the participation of the chief of compensation and pension.  After an examination of the Veteran's file and a discussion, the group proffered the following opinions: First, that it is less likely as not that any malunion or nonunion is currently present or has been present at any time during the claim period.  The panel noted that evidence for a non-union or malunion was not identified on the 2006 or 2014 radiographs.  The only diagnosis of these conditions was a 2002 medical certificate from a physician in Thailand.  However, neither of these diagnoses was made when the 2002 films from Thailand were read by a VA orthopedic surgeon in 2006.  Instead, the 2002 films were read as showing a fracture which had healed on films obtained in 2006.  In discussing the Thai physician's report the panel noted that the diagnoses in 2002 differ from that of others and that one potential reason for the discrepancy in the diagnosis of nonunion is that the diagnosis of nonunion cannot be made on the basis of a single x-ray; it requires the demonstration that no progression of fracture healing is occurring over time.  The panel went on to explain that it is less likely as not that the Veteran ever had a malunion or non-union that later healed since a malunion would more likely than not be permanently visible because remodeling in adults is minimal.  A nonunion would more likely than not be permanently visible as well because union would not occur in the absence of intervention.  Further, the panel reasoned that it is not necessary to invoke a malunion or nonunion to account for the Veteran's symptoms which include lateral instability of the ankle and current radiographic evidence of an old lateral ligamentous injury.  The Veteran was noted to have current radiographic evidence of post-traumatic arthritis of the ankle joint with associated mortise deformity, which is consistent with his history of injuries and other findings.  In addressing the ability to assess a malunion or nonunion of the tibia and fibula absent x-ray findings the panel noted that x-rays are the "gold standard" for assessing the presence of a malunion or nonunion as details of bone position and structure, and distinguishing between bone and soft tissue anatomy can be assessed by x-rays more accurately than by physical examination.  The diagnosis of nonunion requires the demonstration that the fracture healing process is not occurring over time. This healing process is visible on x-rays, but not on physical examination.

At a May 2015 examination the Veteran reported that his ankle continues to cause occasional pain. 

IV.  Analysis

The Board emphasizes that the many VA examiners who have examined the Veteran and reviewed his claims file, including the multiple X-ray evaluations, have concluded that the Veteran does not and has never experienced malunion or nonunion of the tibia or fibula.  In his April 2006 review of the Veteran's complete radiological history, the Chief of Radiology at the Indianapolis VAMC found no evidence of any nonunion or malunion at any point.  This finding was echoed by the December 2008 review and the July 2009 letter from the VA examiner who found the October 2002 private physician's diagnosis of malunion and nonunion to be inexplicable without speculation.  Most recently a panel of doctors examined the all of the x-rays from the Veteran's file and concluded that they do not show a malunion or nonunion at any point during the pendency of the Veteran's claim.  Even the May 2014 examiner, whose comments seem to suggest a malunion, stated that the condition is not visible on the Veteran's x-rays. 

Concerning the limited evidence suggestive of a malunion or nonunion of the Veteran's right tibia and fibula, the Board does not afford the 2002 Thai physician's report significant probative value.  The report does not provide a history, physical findings, the reason for seeing the patient, or any prescribed treatment and there is no indication whether the assessment was based on a physical examination or radiographic findings.  Moreover, as noted by the December 2014 panel, it would be difficult for the Thai physician to diagnosis malunion or nonunion on the basis of a single set of x-rays as both conditions are measured based on the process of healing over time.  Furthermore, the Thai examiner's report is the only document in a record spanning 25 years that diagnoses the Veteran with a nonunion of the tibia and fibula.  Finally, numerous other physicians have examined the same x-rays from 2002 and none have concluded that the Veteran had nonunion or malunion based on those images.  

The May 2014 orthopedist report is interesting in that it diagnoses a status post comminuted fracture of the distal fibula with avulsion of the lateral ankle ligament, but acknowledges that the condition is not discernible on x-ray.  While the examiner does not expressly state that a malunion is present it can be inferred from his discussion of the condition.  The examiner however does not indicate why the condition is diagnosable on examination but not visible on x-ray.  Moreover, the examiner does not state which of the Veteran's ankle injuries resulted in this comminuted fracture or opine as to why previous examinations failed to diagnose such a condition.  This is significant as x-rays have shown more than one fracture of the Veteran's ankle since service and the record does not contain supporting evidence that the Veteran's in-service ankle fracture was comminuted.  

The December 2014 panel report acknowledged the findings of the May 2014 orthopedist of a comminuted fracture distal fibula with avulsion of lateral ligament ankle.  The panel also noted that the May 2014 radiology report differs from the orthopaedic surgeon's interpretation in that comminution is not included in the findings.  The panel however, discussed the lack of any visible nonunion or malunion on the Veteran's x-rays and explained that it is less likely as not that the Veteran ever had a malunion or non-union that later healed since a malunion would more likely than not be permanently visible because remodeling in adults is minimal and a nonunion would more likely than not be permanently visible because union would not occur in the absence of intervention.  The examiners also noted that x-rays are the "gold standard" for assessing the presence of a malunion or nonunion as details of bone position and structure, and distinguishing between bone and soft tissue anatomy can be assessed by x-rays more accurately than by physical examination.  Finally, they explained that the Veteran's symptoms are fully explainable without a malunion or nonunion based on x-rays showing a previous old lateral ligamentous injury and post-traumatic arthritis of the ankle joint with associated mortise deformity which are consistent with his history of injuries and other findings.  

The Board affords the most probative value by far to the opinion proffered by the panel of physicians in December 2014.  The opinion was fully articulated, supported by a reasoned analysis and supplied the requisite information requested in the Board's 2012 remand.  Furthermore, it confirmed the opinions of several previous examiners and specifically addressed the 2002 findings by the examiner in Thailand.  Although the opinion does not specifically refute the findings of the 2014 orthopedist, it clearly states the reasons why x-ray evidence is superior to physical examination when detecting this type of injury and gives multiple well-articulated reasons for the conclusion that the Veteran does not have and has not had a malunion or nonunion of the tibia and fibula during the appeal period.  See Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 845 (Fed. Cir. 1999) (unpublished decision), cert. denied 120 S.Ct.1251 (2000) (it is not error for the Board to value one medical opinion over another, so long as a rational basis for doing so is given).

In view of the Board's finding that the preponderance of the evidence shows that the Veteran has not had malunion or nonunion of the right tibia or fibula, the Board concludes that a rating in excess of 20 percent for service-connected right ankle disability is not warranted under Diagnostic Code 5262.  

The Veteran has argued that even if there is no diagnosis of a malunion or nonunion that his condition warrants a higher rating under Diagnostic Code 5262 by analogy based on his symptomatology.  Specifically, the Veteran asserts based on submitted medical articles that symptoms of a malunion or nonunion include reduced functioning in the affected area; discomfort; pain; swelling and bruising.  The Board does not find that assignment of a different area code is necessary.  As noted in discussion above, the Veteran has been rated for his arthritis based on limitation of motion.  However that does not mean that other symptomatology is not captured by this rating.  Indeed symptoms such as pain, discomfort, reduced functioning and swelling are expressly contemplated in the Diagnostic Codes for arthritis, which instruct that such conditions are to be rated based on limitation of motion.  See 38 C.F.R. § 4.71a Diagnostic Codes 5002, 5003).  Diagnostic Code 5262 is not a catch all for any problems related to the fibula or tibia and is separated from other Diagnostic Codes for the ankle.  In this case, the Veteran has been diagnosed with post-traumatic arthritis of the ankle manifesting, among other things, limitation of motion, pain, and swelling.  The Veteran's symptomatology has been captured by the assigned rating and assignment of a different rating when malunion or nonunion have not been established by the record would not be proper.  See 38 C.F.R. § 4.14.

For the foregoing reasons, the Board finds that the claim for an initial rating in excess of 20 percent for right ankle instability with post-traumatic arthritis must be denied.  This is so throughout the pendency of the claim.  See Fenderson, 12 Vet. App. at 126.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a higher initial rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

V.  Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptomatology of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that neither the first nor second Thun element is satisfied.   The Veteran's service-connected ankle disability is manifested by symptoms such as pain, swelling, instability, fatigability, and limitation of motion, which impairs his ability to walk for long periods or over uneven ground.  (See, e.g., May 2014 VA examination.) These symptoms, and their resulting impairment, are contemplated by the rating schedule.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing so exceptional or unusual about the Veteran's right ankle disability as to warrant the assignment of a higher evaluation on an extra-schedular basis because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his service-connected ankle disability has caused marked interference with employment or has resulted in frequent periods of hospitalization.  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.  38 C.F.R. § 3.321(b)(1).  The evidence of record does not indicate that the Veteran is currently unemployed and he has not asserted that his disability makes him unemployable.  Therefore, the Board need not discuss the Veteran's entitlement to a TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  


ORDER

An initial evaluation in excess of 20 percent for right ankle instability with post-traumatic arthritis is denied.



____________________________________________
Steven D. Reiss
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


